UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4972



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RICHARD TOLAND FIELDS,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CR-04-18)


Submitted:   May 5, 2006                      Decided:   June 7, 2006


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherwin J. Jacobs, Harrisonburg, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Ray B. Fitzgerald, Jr., Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted Richard Toland Fields of conspiracy to

possess with intent to distribute fifty grams or more of crack

cocaine, in violation of 21 U.S.C. § 846 (2000).          The district

court sentenced him to a 210-month sentence, which was twenty-five

months below the advisory sentencing guideline range.             Fields

appeals his sentence.     We affirm.

            Citing United States v. Booker, 543 U.S. 220 (2005),

Fields contends that his sentence violates the Sixth Amendment. As

Fields correctly notes, Booker held that the mandatory application
of   the    federal   sentencing   guidelines   to   impose   sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment.           Id. at 233-34.

However, the district court treated the guidelines as advisory in

determining Fields’ sentence, and the use of the preponderance of

the evidence standard while applying the guidelines as advisory

does not violate the Sixth Amendment. See United States v. Morris,

429 F.3d 65, 72 (4th Cir. 2005).
            Fields also asserts that the district court erred in

finding that he was accountable for at least 150 grams of crack and

that he possessed a firearm during the course of the conspiracy.

Our review of the trial and sentencing transcripts leads us to

conclude that the court did not clearly err in making these

findings.    See United States v. Lamarr, 75 F.3d 964, 972 (4th Cir.
1996) (noting that approximation of amount of drugs for sentencing

not clearly erroneous if supported by competent record evidence);


                                   - 2 -
United States v. Rusher, 966 F.2d 868, 880 (4th Cir. 1992) (stating

standard of review for firearm enhancement).

          Accordingly, we affirm Fields’ sentence.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -